Citation Nr: 1630370	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for degenerative disc disease of the lumbar spine prior to February 13, 2015 and in excess of 10 percent thereafter. 
	
2.  Entitlement to a compensable initial rating for patellofemoral syndrome of the right knee prior to February 13, 2015 and in excess of 10 percent thereafter. 

3. Entitlement to a compensable initial rating for patellofemoral syndrome of the left knee prior to February 13, 2015 and in excess of 10 percent thereafter. 

4. Entitlement to a compensable initial rating for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to July 1992.  He also had service in the Air National Guard of Alabama from March 1994 to March 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 2015 Decision Review Officer decision, an increased rating of 10 percent was assigned to the Veteran's back and right and left knee disabilities, effective February 13, 2015.  However, as these ratings are less than the maximum benefit available, the appeals are still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the record is incomplete.  In the February 2015 Supplemental Statement of the Case (SSOC), the evidence considered includes
"outpatient treatment records, VA Medical Center Birmingham, dated July 11, 2011 through February 13, 2015."  Unfortunately, the review was done electronically, and the records were not uploaded into the virtual record available to the Board.  The February 2015 VA examiner who conducted the examination with regard to the Veteran's migrane headaches, discussed a November 2014 VA treatment note that pertains to the severity of the Veteran's headache disability, and so the records identified in the February 2015 SSOC are relevant to at least one issue on appeal.  Therefore, the appeal must be remanded so that outstanding VA treatment notes may be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the VA musculoskeletal examinations performed in October 2009 and February 2015 have been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Active range of motion measurements were provided in October 2009, but passive motion was not tested, and the February 2015 VA examination reports do not specify active or passive.  The October 2009 VA examination also does not discuss weight-bearing.  Consequently, none of the examinations is adequate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including VA treatment notes from the VA Medical Center in Birmingham dated from July 2011 to the present. 

2.  Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected lumbar spine and right and left knee disabilities.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite undamaged joint should be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016)

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




